Determination of the State Industrial Commissioner annulled, certiorari proceedings sustained and matter remitted to the Industrial Commissioner for a rehearing and determination, with costs to relator to abide the event, the court being of opinion that the evidence did not justify a finding that the prevailing rate was $13.75 per day, but did show that the prevailing rate had decreased after date of complaint. The rate paid by the petitioner should not be considered in fixing the prevailing rate. (Matter of Carder Realty Corporation v. Perkins, 237 App. Div. 152; affd., 261 N. Y. 634, 713.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.